DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both an intermediate module and what appears to be a heat exchange coil in figure 18 where the heat exchange coil in figure 18 is labeled 109 in the other figures in the application. Additionally the examiner notes that while reference characters 103 and 101 are used to label a top heat exchange module  and a bottom heat exchange module throughout the figures, however there is the notable exception of figure 17 where the top 103 and bottom 101 modules appear to be labeled with the bottom 101 on top and the top 103 on the bottom.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maurer et al. (US Patent Application Publication US 2017/0037650 A1).
Regarding claim 1, Maurer discloses (Figure 1-7) a modular V-shaped heat exchange apparatus (heat transfer tower 100, where the fill portions 130, 132, 133, and 134 form a V shape as seen in figure 4 and the fill  portions may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0041-0042), comprising: a factory assembled and transportable bottom heat exchange module ( formed of modules 110, 112 and 114 which may be factory assembled per paragraph 0048)  having a bottom module frame (the frame structure for modules 110, 112 and 114 seen in at least figure 2 and 4) and two bottom module heat exchange panels (at fill portions 130 and 132 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042) arranged and supported in said bottom module frame in a V-shape (portions 130 and 132 are angled to one another such that they form a V shape as seen in figure 4), a factory assembled and transportable top heat exchange module ( formed of modules 120 and 124 which may be factory assembled per paragraph 0048) having a top module frame (the frame structure for modules 120 and 124 seen in at least figure 2 and 4) and two top module heat exchange panels (at fill portions 134 and 136 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042) arranged and supported in said top module frame so that said two top module heat exchange panels continue and extend the V-shape formed by said two bottom module heat exchange panels (portions 134 and 136 when combined with 130 and 132 respectively are angled to one another such that they form a V shape as seen in figure 4), said top heat exchange module supported by said bottom heat exchange module (as seen in figure 4); a factory assembled and transportable fan module (fan module 122) having a fan module frame (the frame structure for modules 122 seen in at least figure 2 and 4) and at least one fan (fan 106) , said fan module (122) positioned on top of and supported by said top heat exchange module ( in the embodiment of figure 5  where the fan module 222 equivalent to fan module 122 except that the fan is offset in a longitudinal direction  per paragraph 0051), said at least one fan positioned and configured to draw air through said two bottom module heat exchange panels and said two top module heat exchangers ( the fan 106, 206 draws air from the bottom up through the heat exchange modules 110, 114, 120 and 124 per paragraph 0037).
Regarding claim 8, Maurer discloses the claim limitations of claim 1 above and Maurer further discloses wherein each of said top module (120 and 124) heat exchange panels (134 and 136)  share a common plane with an adjacent one of said bottom module heat exchange panels (130 and 132, where the portion 130 and 134 and portions 132 and 136 each share a common plate as seen in figure 4.
Regarding claim 12, Maurer discloses (Figure 1-7) a method for assembling a heat exchange apparatus (heat transfer tower 100, where the fill portions 130, 132, 133, and 134 form a V shape as seen in figure 4 and the fill  portions may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0041-0042), comprising transporting to an assembly location a factory assembled bottom heat exchange module ( formed of modules 110, 112 and 114 which may be factory assembled and transported to the job site for final assembly per paragraph 0048)  having a bottom module frame (the frame structure for modules 110, 112 and 114 seen in at least figure 2 and 4) and two bottom module heat exchange panels (at fill portions 130 and 132 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042)  arranged and supported in said bottom module frame in a V-shape (portions 130 and 132 are angled to one another such that they form a V shape as seen in figure 4), transporting to said assembly location a factory assembled top heat exchange module ( formed of modules 120 and 124 which may be factory assembled and transported to the job site for final assembly per paragraph 0048) having a top module frame (the frame structure for modules 120 and 124 seen in at least figure 2 and 4) and two top module heat exchange panels (at fill portions 134 and 136 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042) transporting to said assembly location a factory assembled fan module (fan module 122 which may be factory assembled and transported to the job site for final assembly per paragraph 0048) having a fan module frame (the frame structure for modules 122 seen in at least figure 2 and 4) and at least one fan (106), installing said bottom heat exchange module at an installation location; mounting said top heat exchange module above said bottom heat exchange module, said top module heat exchange panels arranged and supported in said top module frame so that said two top module heat exchange panels continue and extend the V- shape formed by said two bottom module heat exchange panels (portions 134 and 136 when combined with 130 and 132 respectively are angled to one another such that they form a V shape as seen in figure 4); and mounting said fan module on top of said top heat exchange module ( in the embodiment of figure 5  where the fan module 222 equivalent to fan module 122 except that the fan is offset in a longitudinal direction  per paragraph 0051).
Regarding claim 16, Maurer discloses the claim limitations of claim 1 above and Maurer further discloses further comprising one or more factory assembled and transportable intermediate heat exchange modules having an intermediate module frame and two intermediate module heat exchange panels arranged and supported in said intermediate module frame so that said intermediate module heat exchange panels continue and extend the V-shape formed by said two bottom module heat exchange panels and said two top module heat exchange panels (while not explicitly shown in the figures paragraph 0055 states that additional heat exchange modules could be placed between the collection modules 110 and 114 and the heat exchange modules 120 and 124), wherein a first of said one or more intermediate heat exchange modules rests on top of and is supported by said bottom heat exchange module, and wherein said top heat exchange module is supported by said one or more intermediate heat exchange modules (as the additional modules would be placed between the top and bottom modules per paragraph 0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application Publication US 2017/0037650 A1) in view of Nickey (US Patent Application Publication US 2011/0192188 A1).
Regarding claim 2, Maurer discloses the claim limitations of claim 1 above and Maurer does not explicitly disclose  each of said two bottom module heat exchange panels and said two top module heat exchange panels having an inlet header and an outlet header, said inlet header configured and located to receive hot process fluid and to distribute it to a corresponding heat exchange panel and said outlet header configured and located to receive cooled process fluid from said heat exchange panel; each of said two bottom tube module heat exchange panels and said two top module heat exchange panels comprising a plurality of horizontally arranged finned tubes connected to adjacent tubes with tube bends, as Maurer is silent as to the specific construction of 130, 132, 134 and 136 when implemented as heat exchangers.
Nickey teaches (Figure 2-12) a specific heat exchanger construction or a v shaped heat exchange apparatus (Seen in figure 2-3)  where each heat exchange panel  forming a V (at stacked coils 34 which form a V as seen in figure 2 and per paragraph 0023) has an inlet header  (at the inflow portion at 29)  and an outlet header (at the exit from the coil at 31 per paragraph 002, with headers explicitly disclosed in paragraph 0024), said inlet header configured and located to receive hot process fluid and to distribute it to a corresponding heat exchange panel and said outlet header configured and located to receive cooled process fluid from said heat exchange panel (per paragraph 0023); each of said heat exchange panels heat exchange panels comprising a plurality of horizontally arranged finned tubes (tubes with fins make up the coils 34 per paragraph 0029) connected to adjacent tubes with tube bends (where the refrigerant in the tubes returns to the same side of the coil 34 as it flows from connection 29 to connection 31 per paragraph 0023).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic heat exchanger construction disclosed by Maurer to be the specific heat exchanger construction disclosed by Nickey. Doing so would provide a heat exchanger construction for v shaped heat exchange panels that could  provide for subcooling when utilized as a condenser as recognized by Nickey (per paragraph 0023 and 0029). 

Regarding claim 3, Maurer as modified discloses the claim limitations of claim 2 above and Nickey  further discloses each of said two bottom module heat exchange panels and said two top module heat exchange panels contain the same process fluid (where each circuit  through the coils may contain the same refrigerant per paragraph 0030).
Regarding claim 4, Maurer as modified discloses the claim limitations of claim 2 above and Nickey further discloses at least one of heat exchange panels and contains a first process fluid, and wherein at least a second of heat exchange panels contains a second process fluid different from said first process fluid. (where each circuit  through the coils may contain different refrigerants per paragraph 0030).
Regarding claim 5, Maurer as modified discloses the claim limitations of claim 2 above and Nickey further discloses at least one of said heat exchange panels contains a first process fluid, and wherein at least a second of said two bottom module heat exchange panels and said two top module heat exchange panels contains no process fluid ( in the case of part load operation when one of the compressors 42 is not operated and refringent is not pumped to one of the coils 34 per paragraph 0034).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application Publication US 2017/0037650 A1) in view of Vadder et al. (US Patent Application Publication US 2018/0231264 A1).
Regarding claim 6, Maurer discloses the claim limitations of claim 1 above however Maurer does not disclose adiabatic panels.
Vadder discloses a heat exchange apparatus (seen in figure 6-8) comprising an adiabatic panel (the adiabatic pads/ panels seen in figure 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange apparatus of Maurer to include the adiabatic pad/panel shown by Vadder. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature as recognized by Vadder (per paragraph 0004).
Regarding claim 7, Maurer discloses the claim limitations of claim 9 above however Maurer does not disclose spray nozzles configured to spray water into an air flow entering said bottom and top heat exchange modules.
Vadder discloses a heat exchange apparatus (seen in figure 8) comprising spray nozzles (the spray nozzles labeled in figure 8) configured to spray water into an air flow entering said bottom and top heat exchange modules (as seen in figure 8 and per paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange apparatus of Maurer to include the spray shown by Vadder. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature when adiabatic cooling is required as recognized by Vadder (per paragraph 0004 and 0027).
Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application Publication US 2017/0037650 A1) in view of Rasmussen et al. (US Patent Application Publication US 2019/0170459 A1).
Regarding claim 9, Maurer discloses (Figure 1-7) a heat exchange apparatus (heat transfer tower 100, where the fill portions 130, 132, 133, and 134 form a V shape as seen in figure 4 and the fill  portions may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0041-0042) comprising a plurality of a factory assembled and transportable bottom heat exchange modules ( formed of modules 110, 112 and 114 which may be factory assembled per paragraph 0048, where additional modules can be added  by  simply adding additional modules in plan view per paragraph 0054), each having a bottom module frame (the frame structure for modules 110, 112 and 114 seen in at least figure 2 and 4) and two bottom module heat exchange panels (at fill portions 130 and 132 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042) arranged and supported in said bottom module frame in a V-shape (portions 130 and 132 are angled to one another such that they form a V shape as seen in figure 4), a plurality of factory assembled and transportable top heat exchange modules ( formed of modules 120 and 124 which may be factory assembled per paragraph 0048, where additional modules can be added  by  simply adding additional modules in plan view per paragraph 0054)  each having a top module frame (the frame structure for modules 120 and 124 seen in at least figure 2 and 4) and two top module heat exchange panels (at fill portions 134 and 136 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042) arranged and supported in said top module frame so that said two top module heat exchange panels continue and extend the V-shape formed by two of said two bottom module heat exchange panels (portions 134 and 136 when combined with 130 and 132 respectively are angled to one another such that they form a V shape as seen in figure 4), each of said plurality of top heat exchange modules positioned on and supported by a respective bottom heat exchange modules (as seen in figure 4), and wherein said bottom and top heat exchange modules are configured to receive ambient air from below ( the fan 106, 206 draws air from the bottom up through the heat exchange modules 110, 114, 120 and 124 per paragraph 00037); and a fan module (fan module 122) comprising a single fan (106) sized and positioned to draw air through a plurality of cells, each cell comprising a single top heat exchange module and a single bottom heat exchange module ( the fan 106, 206 draws air from the bottom up through the heat exchange modules 10, 114, 120 and 124 per paragraph 0037).
However Maurer does not explicitly discloses and elevating frame supporting each of said plurality of bottom heat exchange modules.
Rasmussen teaches (figure 1-4) a  method for assembling a heat exchange apparatus (heat transfer tower 10) including a elevating frame (at air inlet modules 12, 14, 16 and 18, which may be combined into one module per paragraph 0049) supporting each of said plurality of bottom heat exchange modules (heat exchange modules 20, 22 and 24 are assembled on top of the inlet modules 12, 14, 16 and 18 per paragraph 0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlets on the bottom heat exchange modules of Maurer to include the separate elevation frame of Rasmussen attached below the heat exchange modules. Doing so would allow for the air inlets to be assembled separately from the heat exchange modules which would allow for maximum shipping efficiency as recognized by Rasmussen (per paragraph 0008)
Regarding claim 13, Maurer discloses (Figure 1-7) a method for assembling a heat exchange apparatus (heat transfer tower 100, where the fill portions 130, 132, 133, and 134 form a V shape as seen in figure 4 and the fill  portions may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0041-0042), comprising: assembling at an installation location a plurality of a factory assembled and transportable bottom heat exchange modules ( formed of modules 110, 112 and 114 which may be factory assembled per paragraph 0048), each having a bottom module frame (the frame structure for modules 110, 112 and 114 seen in at least figure 2 and 4)  and two bottom module heat exchange panels (at fill portions 130 and 132 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042)  arranged and supported in said bottom module frame in a V-shape (portions 130 and 132 are angled to one another such that they form a V shape as seen in figure 4), mounting above each of said bottom heat exchange modules a respective factory assembled and transportable top heat exchange module ( formed of modules 120 and 124 which may be factory assembled per paragraph 0048) having a top module frame (the frame structure for modules 120 and 124 seen in at least figure 2 and 4) and two top module heat exchange panels (at fill portions 134 and 136 which may instead be heat exchange means such as closed circuit tubes or tube bundles per paragraph 0042)  arranged and supported in said top module frame so that said two top module heat exchange panels continue and extend the V- shape formed by two of said two bottom module heat exchange panels (portions 134 and 136 when combined with 130 and 132 respectively are angled to one another such that they form a V shape as seen in figure 4); mounting and positioning above said top heat exchange module a fan (fan 106 or 206 in the embodiment of figure 5 where the fan module 222 equivalent to fan module 122 except that the fan is offset in a longitudinal direction to be above the top module at 220 and 224 in figure 5 equivalent to 120 and 124 in figure 4, per paragraph 0051) configured to draw ambient air in up through a plurality of said bottom heat exchange modules and plurality of said top heat exchange modules ( the fan 106, 206 draws air from the bottom up through the heat exchange modules 110, 114, 120 and 124 per paragraph 0037).
However Maurer does not explicitly disclose assembling an elevation frame at an installation location; mounting on said elevation frame a plurality of a factory assembled and transportable bottom heat exchange modules, where ambient air is drawn into a plenum formed by said elevation frame. 
Rasmussen teaches (figure 1-4) a  method for assembling a heat exchange apparatus (heat transfer tower 10) including assembling an elevation frame (at air inlet modules 12, 14, 16 and 18, which may be combined into one module per paragraph 0049) at an installation location (the modules are assembled at the site per paragraph 0049); mounting on said elevation frame a plurality of a factory assembled and transportable bottom heat exchange modules (heat exchange modules 20, 22 and 24 are assembled on top of the inlet modules 12, 14, 16 and 18 per paragraph 0049), where ambient air is drawn into a plenum formed by said elevation frame (per paragraph 0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom heat exchange modules of Maurer to include the separate elevation frame of Rasmussen attached below the heat exchange modules. Doing so would allow for the air inlets to be assembled separately from the heat exchange modules which would allow for maximum shipping efficiency as recognized by Rasmussen (per paragraph 0008).
Claim(s) 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application Publication US 2017/0037650 A1) in view of Rasmussen et al. (US Patent Application Publication US 2019/0170459 A1) and Vadder et al. (US Patent Application Publication US 2018/0231264 A1).
Regarding claim 10, Maurer as modified discloses the claim limitations of claim 9 above however Maurer does not disclose adiabatic panels.
Vadder discloses a heat exchange apparatus (seen in figure 6-8) comprising an adiabatic panel (the adiabatic pads/ panels seen in figure 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange apparatus of Maurer to include the adiabatic pad/panel shown by Vadder. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature as recognized by Vadder (per paragraph 0004).
Regarding claim 11, Maurer as modified discloses the claim limitations of claim 9 above however Maurer does not disclose  comprising spray nozzles configured to spray water into an air flow entering said bottom and top heat exchange modules.
Vadder discloses a heat exchange apparatus (seen in figure 8) comprising spray nozzles (the spray nozzles labeled in figure 8) configured to spray water into an air flow entering said bottom and top heat exchange modules (as seen in figure 8 and per paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange apparatus of Maurer to include the spray shown by Vadder. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature when adiabatic cooling is required as recognized by Vadder (per paragraph 0004 and 0027).
Regarding claim 14, Maurer as modified discloses the claim limitations of claim 13 above however Maurer does not disclose mounting adiabatic pads on said elevation frame.
Vadder discloses a heat exchange apparatus (seen in figure 6-8) comprising an adiabatic panel (the adiabatic pads/ panels seen in figure 6 and 7) mounted at an air inlet (seen in figure 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air inlet of the heat exchange apparatus of Maurer to include the adiabatic pad/panel shown by Vadder which is mounted at an air inlet. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature as recognized by Vadder (per paragraph 0004).
Regarding claim 15, Maurer as modified discloses the claim limitations of claim 13 above however Maurer does not disclose spray nozzles on said elevation frame and orienting said spray nozzles to spay water into air being drawn into or through the plenum.
Vadder discloses a heat exchange apparatus (seen in figure 8) comprising spray nozzles mounted at an air inlet (the spray nozzles labeled in figure 8) orienting said spray nozzles to spay water into air being drawn into or through the plenum (as seen in figure 8 and per paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air inlet of the heat exchange apparatus of Maurer to include the spray nozzles shown by Vadder which is mounted at an air inlet. Doing so would provide a known structure for lowering the ambient air temperature which could allow cooling at a lower airflow or cooling the fluid in the heat exchangers to a lower temperature when adiabatic cooling is required as recognized by Vadder (per paragraph 0004 and 0027).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US Patent Application Publication US 2017/0037650 A1) in view of Pawlick (US Patent Application Publication US 2014/0262147 A1).
Regarding claim 17, Maurer discloses the claim limitations of claim 1 above, however  Maurer does not disclose said bottom heat exchange module comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said bottom heat exchange panels, wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said bottom heat exchange panels.
Pawlick teaches (Figure 1-6 and 21-25) a V shaped heat exchanger  module with a V shaped set of heat exchange panels (in right and left frame assemblies 14 and 15 which contain an interior radiator 100) said exchange module comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said bottom heat exchange panels ( at radiators 78, 79, 80 and 81), wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said bottom heat exchange panels (where the radiators 100 and 78-81 provide cooling to different systems and therefore different process fluids per at least paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a heat exchange in a module of Maurer to include a second heat exchanger disposed in parallel as taught by Pawlick. Doing so would allow of heat exchange of additional fluids and would allow for different heat exchangers to provide cooling to additional fluids for different purposes as recognized by Pawlick (per paragraph 0086).
Regarding claim 18, Maurer discloses the claim limitations of claim 1 above, however  Maurer does not disclose said top heat exchange module comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said top heat exchange panels, wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said top heat exchange panels.
Pawlick teaches (Figure 1-6 and 21-25) a V shaped heat exchanger  module with a V shaped set of heat exchange panels (in right and left frame assemblies 14 and 15 which contain an interior radiator 100) said exchange module comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said heat exchange panels ( at radiators 78, 79, 80 and 81), wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said bottom heat exchange panels (where the radiators 100 and 78-81 provide cooling to different systems and therefore different process fluids per at least paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a heat exchange in a module of Maurer to include a second heat exchanger disposed in parallel as taught by Pawlick. Doing so would allow of heat exchange of additional fluids and would allow for different heat exchangers to provide cooling to additional fluids for different purposes as recognized by Pawlick (per paragraph 0086).
Regarding claim 19, Maurer discloses the claim limitations of claim 16 above, however  Maurer does not disclose one or more factory assembled and transportable intermediate heat exchange modules comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said intermediate heat exchange panels, wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said intermediate heat exchange panels.
Pawlick teaches (Figure 1-6 and 21-25) a V shaped heat exchanger  module with a V shaped set of heat exchange panels (in right and left frame assemblies 14 and 15 which contain an interior radiator 100) said exchange module comprises a second set of heat exchange panels each arranged parallel to and separated by a space from a respective one of said heat exchange panels ( at radiators 78, 79, 80 and 81), wherein said second set of heat exchange panels contains a process fluid at a temperature that is different from a process fluid temperature in said bottom heat exchange panels (where the radiators 100 and 78-81 provide cooling to different systems and therefore different process fluids per at least paragraph 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a heat exchange in a module of Maurer to include a second heat exchanger disposed in parallel as taught by Pawlick. Doing so would allow of heat exchange of additional fluids and would allow for different heat exchangers to provide cooling to additional fluids for different purposes as recognized by Pawlick (per paragraph 0086).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathews (US 3384165 A), Vouche (US 8297344 B2), Dorin et al. (US 20090115080 A1), Martin et al. (US 20130092352 A1), Fox et al. (US 20150122455 A1), Yang et al. (US 20170010045 A1), Strumenti et al. (US 20170082370 A1), Köcher et al. (US 20170261274 A1), Najafifard (US 20180283814 A1), Bultot et al. (US 20190128614 A1), and Jin et al. (US 20190154342 A1) disclose either v shaped heat exchangers some with specific construction of the heat exchanger and some with modular units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763